I dissent upon the ground that until an Assistant Corporation Counsel has been empowered by the written authority of the Corporation Counsel delegating to such assistant all or some part of the authority which is vested by law in the Corporation Counsel alone, such assistant can by no stretch of language be fitly called a deputy. The meaning and intent of section 256 of the charter seem to me to be unmistakably to that effect.
POUND, Ch. J., LEHMAN, O'BRIEN and HUBBS, JJ., concur with CRANE, J.; CROUCH, J., dissents in memorandum in which LOUGHRAN, J., concurs.
Order affirmed. *Page 411